IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-77,013


EX PARTE DONNA MARIE DAVENPORT-FRITSCHE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 12-05-04698-CR IN THE 410TH DISTRICT COURT

FROM MONTGOMERY COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to the state jail
felony offense of possession of a controlled substance, and was sentenced pursuant to Section
12.44(a) of the Texas Penal Code to  sixty days' county jail imprisonment.  She did not appeal her
conviction. 
	Applicant contends that newly available evidence proves that she is actually innocent of the
offense.  At the time of Applicant's arrest, the substance seized from her vehicle field-tested positive
for methamphetamine.  After she pleaded guilty to this offense, the Texas Department of Public
Safety Crime Laboratory issued a report indicating that laboratory analysis of the evidence detected
no controlled substance.
	The trial court has determined that Applicant has established by clear and convincing
evidence that no reasonable juror would have convicted her in light of the new evidence.  Ex parte
Elizondo, 947 S.W.2d 202, 208 (Tex. Crim. App. 1996).  The trial court concludes that Applicant
has demonstrated that she is actually innocent of the offense to which she pleaded guilty.
	Relief is granted.  The judgment in Cause No. 12-05-04698-CR in the 410th  District Court
of Montgomery County is set aside.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: April 17, 2013
Do not publish